Citation Nr: 1634585	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to a compensable rating prior to July 5, 2011, and in excess of 10 percent after July 6, 2011, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from February 1966 to March 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's service connection for an acquired psychiatric disability, he was afforded a VA examination in May 2009, which concluded that the Veteran did not present with a valid criterion A stressor or a full constellation of symptoms to support a diagnosis of PTSD.  However, afterwards, he has been diagnosed with PTSD, depression, and anxiety by his treating providers.  Moreover, the in-service incidents the Veteran reported experiencing during his examination as a Marine in Vietnam would suggest that he might fight the revised PTSD stressor criterion of fear of hostile military or terrorist activity.

Regarding the Veteran's service connection claims for a bilateral foot disorder, his service treatment records (STRs) show he was treated for a foot abrasion in August 1968.  He has reported that he was treated for jungle rot of his feet during his active service.  Furthermore, he asserts that his bilateral foot condition may be the result of herbicide exposure.  Finally, since filing his initial service connection claim the Veteran has been granted service connection for diabetes mellitus, and therefore, it must be determined if his diabetes results in diabetic neuropathy.

Regarding the Veteran's service connection claims for a skin disorder, his STRs show that he was treated for right hand edema in August 1968 and for a growth on his right pectoral region in January 1969.  In April 2011, his physician noted that he has had a skin rash since Vietnam.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, medical opinions are necessary to adjudicate the service connection claims.

Regarding the Veteran's claim for an increased rating for bilateral hearing loss, the last VA examination for his hearing loss was conducted in December 2011, almost five years ago.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.   

If PTSD is diagnosed, the examiner should identify the stressor that the diagnosis is predicated on (to include fear of a hostile military or terrorist activity).

The examiner then should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disability, to include PTSD, began during or was otherwise caused by the Veteran's active service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was directly caused by a service connected disability (namely ischemic heart disease, diabetes mellitus, and/or bilateral hearing loss)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (namely ischemic heart disease, diabetes mellitus, and/or bilateral hearing loss)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral foot disorder, to include diabetic neuropathy, and/or skin disorder, both to include as due to herbicide exposure.

The examiner then should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any current bilateral foot disorder and/or skin disorder began during or was otherwise caused by the Veteran's active service, to include as due to herbicide exposure?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that any current bilateral foot disorder was directly caused by a service connected disability (namely diabetes mellitus)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current bilateral foot disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (namely diabetes mellitus)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss. 

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

